Citation Nr: 0704350	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
mitral valve prolapse.

2.  Entitlement to a rating in excess of 20 percent for 
herniated disc, C6-7, with neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1981 to May 1984; from March 1985 to December 1986; and from 
August 1987 to April 1991.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  That rating decision 
increased the rating of the veteran's mitral valve prolapse 
from noncompensable to 30 percent disabling, and increased 
the rating of the veteran's cervical spine disability from 10 
percent to 20 percent disabling.  

In her testimony at a hearing before the undersigned in June 
2005, the veteran indicated that she has bowel control 
complaints that she believes are related to her service 
connected cervical spine disability.  She also alleges that 
she underwent breast reduction surgery primarily to alleviate 
cervical complaints.  Any issues of secondary service 
connection for bowel control disability or residuals of 
breast reduction surgery are referred to the RO for initial 
consideration as appropriate.

The issue of entitlement to a rating in excess of 20 percent 
for herniated disc, C6-7, with neuropathy, is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
her part is required.


FINDING OF FACT

The evidence of record does not reasonably show that the 
veteran's mitral valve prolapse is productive of more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 


CONCLUSION OF LAW

A rating in excess of 30 percent for mitral valve prolapse is 
not warranted.  38 U.S.C.A. §§  1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (Code) 7000 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an April 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate her claim 
for an increased rating for mitral valve prolapse, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  The VCAA letter 
informed the veteran that she should submit any medical 
evidence pertinent to her claim.  The VCAA notice was 
provided to the appellant prior to the initial adjudication 
of the claim.  See Pelegrini, supra.  

The veteran was not provided with pre-decisional notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  The rating decision on 
appeal assigned effective dates for the increased ratings 
awarded (from date of claim), and the veteran has not 
contested the effective date.  

A February 2005 statement of the case (SOC) provided notice 
of the governing legal criteria, explained what the evidence 
showed and the basis for the RO's determination, and 
readjudicated the matter, updating the determination based on 
the veteran's responses/additional evidence received.  The 
veteran is exercising her right to contest the RO's 
determination, and has not been prejudiced by any notice 
defect earlier in the process.  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent VA and 
private medical treatment.  The appellant has not identified 
any additional evidence pertinent to her claim.  She was 
provided VA examinations in May and December 2004.  VA's 
assistance obligations are met.

II.  Factual Background

Mitral valve prolapse was diagnosed in service in 1986.  
Service connection for mitral valve prolapse was granted in 
August 1992, with a noncompensable evaluation assigned from 
May 1991.  The veteran filed her current claim for an 
increased rating in March 2004.  The August 2004 rating 
decision on appeal increased the rating of the veteran's 
mitral valve prolapse from noncompensable to 30 percent 
disabling, effective from March 18, 2004, the date of the 
claim for an increased rating.  The veteran contends that she 
is entitled to a higher rating.
The veteran was evaluated for chest pain at Beaufort Memorial 
Hospital in December 2003.  Heart tones were normal without 
murmur, rubs, or gallop.  She had non-specific ST-T changes.  
Portable chest X-ray was negative.  The pain resolved with 
observation.

On VA examination in May 2004, the veteran reported a one-
year history of chest tightness, shortness of breath, and 
left arm numbness.  These symptoms occurred approximately 
once per week and lasted from 20 to 30 seconds; the episodes 
were related to activity and not to position.  Two to three 
times per month the veteran used sublingual nitroglycerin 
with good relief.  On examination, her blood pressure was 
120/80 and pulse was 68.  Cardiac examination revealed S1 and 
S2, no murmur, rub, or gallop.  Chest X-ray was essentially 
normal.  Echocardiogram showed normal left ventricular 
chamber size and wall thickness.  The left ventricular 
ejection fraction was estimated at 50-55 percent.  The mitral 
inflow pattern was normal.  Left ventricular systolic 
function was preserved.  Concentric left ventricular 
hypertrophy was noted.  METS was 8.6.  Stress test was 
negative.  Electrocardiogram (EKG) showed unusual P axis, 
possible ectopic trial rhythm, minimal voltage criteria for 
left ventricular hypertrophy, and nonspecific ST and T wave 
abnormality.

In September 2004, the veteran was hospitalized at Beaufort 
Memorial Hospital with complaints of chest pain and shortness 
of breath.  Stress myocardial perfusion scan showed no 
evidence of ischemia.  Her left ventricular systolic function 
was confirmed to be normal.  The veteran was discharged with 
a prescription for sublingual nitroglycerin.

On VA examination in December 2004, the veteran reported that 
her cardiac situation was no longer symptomatic or disabling, 
having culminated in the September 2004 hospitalization.  The 
examiner reviewed the September 2004 hospitalization findings 
and concluded that there was no current cardiac diagnosis.  
Specifically, he noted that the mitral inflow pattern was 
normal and neither regurgitation nor stenosis of valves was 
seen, thus "there is clearly no mitral valve prolapse."

At her hearing before the undersigned in June 2005, the 
veteran testified that, contrary to the December 2004 
examiner's statements, she continued to experience cardiac 
symptoms, including fatigue, chest pains requiring use of 
nitroglycerin, and high blood pressure.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. , Part 
IV.  

Mitral valve prolapse is rated under 38 C.F.R. § 4.104, Code 
7000 (for valvular heart disease).  Under Code 7000, the 
current 30 percent rating is appropriate where a workload of 
greater than five METs but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or with evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted where there has been more than one 
episode of congestive heart failure in the past year; where a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Finally, the 
maximum 100 percent rating is warranted during active 
infection or where the valvular heart disease results in 
chronic congestive heart failure; or where a workload of 
three METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Code 7000.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is no objective evidence showing mitral valve prolapse 
during the appeal period.  EKG in May 2004 found no objective 
evidence of mitral valve prolapse, and the December 2004 VA 
examiner specifically stated that it was not present.  

The medical evidence of record shows symptoms contemplated in 
the current 30 percent rating, e.g., dyspnea, fatigue, 
angina, and evidence of cardiac hypertrophy.  However, the 
clinical evidence of record does not document, and the 
veteran does not contend that she has experienced more than 
one episode of acute congestive heart failure within the past 
year; in fact, there is no showing of heart failure at any 
time.  The May 2004 VA examination report indicated that the 
veteran achieved METs of 8.6 during her stress test.  
Therefore, the clinical evidence does not reflect a workload 
between 3 and 5 METS.  Finally, the clinical evidence does 
not indicate left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Clinical records document left 
ventricular function within normal limits on EKG and the 
ejection fraction was noted as 50-55 percent, which the Board 
is interpreted as greater than 50 percent.  Based on these 
clinical findings, the preponderance of the evidence is 
against the claim, and it must is denied.


ORDER

A rating in excess of 30 percent for mitral valve prolapse is 
denied.



REMAND

The veteran contends that her service connected cervical 
spine disability has worsened.  She specifically reports that 
she has been treated with an at-home traction unit, and that 
she has worsening neurological symptoms.

The most recent outpatient treatment records in the claims 
folder date from September 2004.  The veteran has not been 
provided with a VA neurological examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify (and provide any necessary 
releases for) all sources of treatment or 
evaluation she has received for her neck 
disability since March 2004.  She should 
specifically be asked to identify the 
physician who performed the breast 
reduction surgery in February 2005.  The 
RO should obtain complete clinical records 
of the treatment and evaluations from 
sources identified, specifically including 
all records of treatment of the veteran 
since August 2004 from the Charleston VAMC 
and the Savannah VA Outpatient Clinic.

2.  The RO should then arrange for a 
neurological examination of the veteran.  
The examining physician must review the 
veteran's claims file in conjunction with 
the examination, and any testing to assess 
neurologic abnormality associated with the 
service connected herniated disc, C6-7 
should be completed.  In light of the 
veteran's contentions, the examiner should 
specifically comment as to whether any 
lower extremity neurological symptoms/and 
or bowel complaints are associated with 
the service connected cervical spine 
disability.  The examination should 
include range of motion studies of the 
cervical spine, and the examiner should 
note whether there is additional loss of 
motion/function due to pain or on use.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


